Citation Nr: 1730105	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  08-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a left total knee replacement from January 1, 2011


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1962 to August 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; in pertinent part, the decision denied the Veteran's claim for a higher disability rating for service-connected degenerative joint disease, left knee, then with a 10 percent evaluation.

On November 18, 2009, the Veteran underwent left total knee replacement surgery.  In a March 2010 rating decision, the RO assigned a 100 percent disability rating for the left total knee replacement from the date of the surgery until December 31, 2010, and assigned a 30 percent disability rating effective January 1, 2011.  As a higher rating remained available, and claimants are presumed to seek the maximum available benefits for a disability, the claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in May 2009 and before the undersigned Veterans Law Judge at a Board hearing held at the RO in November 2010.

In a January 2014 decision, the Board denied the Veteran's claim of entitlement to a rating in excess of 30 percent for a left total knee replacement from January 1, 2011.  The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2015 Memorandum Decision, the Court affirmed the denial of a rating in excess of 10 percent for left knee degenerative joint disease prior to November 18, 2009, but vacated the denials of evaluations in excess of 10 percent for left lower extremity radiculopathy and in excess of 30 percent for total left knee replacement from January 1, 2011 and remanded these matter to the Board.
In December 2015, the Board issued a decision denying a disability rating in excess of 10 percent for left lower extremity radiculopathy.  This claim is therefore no longer in appellate status. 

Also in December 2015, the Board remanded the appeal seeking a disability rating in excess of 30 percent for left total knee replacement from January 1, 2011 for further development.  The appeal has been returned to the Board.


FINDING OF FACT

From January 1, 2011, the Veteran's left total knee replacement has not been productive of severe painful motion or weakness of the left knee; it has additionally not manifested in ankylosis, extension limited to greater than 20 degrees, or nonunion of the tibia and fibula with loose motion requiring a brace, or symptoms closely analogous to such impairments of comparable severity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left total knee replacement have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on occupational functioning. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  In a September 2006 pre-adjudication letter, the RO notified the Veteran of the evidence necessary to substantiate his increased rating claim and what he should do moving forward.  Thus, VA's duty to notify is satisfied.

VA's duty to assist is satisfied.  VA aided the Veteran in obtaining evidence, including the Veteran's VA and identified private treatment records, as well as Social Security Administration records.  The Veteran also presented testimony at a DRO hearing in May 2009 and at a Board hearing in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue remaining on appeal and the Veteran was assisted at the time of the hearing by his representative, Disabled American Veterans.  Together, they elicited evidence from the Veteran and suggested the submission of other evidence which could support the Veteran's claim.  It has not been suggested that there was any deficiency in the conduct of the hearing.  Therefore, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was provided with VA examinations pertaining to the severity and manifestations of his service-connected left total knee replacement, most recently in February 2016.  The February 2016 VA examination is adequate for adjudicatory purposes, as the examiner interviewed the Veteran and addressed the frequency and severity of the Veteran's left knee symptoms so as to allow for informed evaluation under the relevant diagnostic code(s).  There is no evidence to indicate that there has been an increase in the severity of the Veteran's left knee disability since he was last examined in February 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).   

In its December 2015 remand, the Board directed that the RO contact the Veteran to request that he identify any relevant outstanding VA and private treatment records he would like VA to obtain.  Such correspondence was sent to the Veteran shortly thereafter, also in December 2015, but the Veteran did not respond.  As noted above, the Veteran was also provided with an additional VA examination for the left knee in February 2016.  The examiner conducted all studies and evaluations they deemed necessary, recorded the Veteran's lay statements regarding his symptoms, and addressed the specific inquiry raised by the Board in the remand directive.  The Board finds that the RO has substantially complied with the December 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The available records and medical evidence have been obtained in order to make an adequate determination.  No further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002)

II.  Increased Rating Claims

A.  Legal Framework

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505   (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Here, the Veteran's left total knee replacement is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, used for rating knee replacement (prosthesis).  The diagnostic code calls for a 100 percent rating for one year following implantation of the prosthesis.  After the expiration of that period, a minimum 30 percent disability rating may be assigned for prosthetic replacement of the knee joint.  Greater disability ratings may be assigned for prosthetic knee replacement with intermediate degrees of residual weakness, pain or limitation of motion, to be rated by analogy to DCs 5256, 5261, or 5262.  Under DC 5256, for ankylosis of the knee, a 40 percent evaluation contemplates the knee fixed in flexion between 10 and 20 degrees; a 50 percent evaluation contemplates the knee fixed in flexion between 20 and 45 degrees; and a 60 percent evaluation contemplates extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  Under DC 5261, for limitation of extension of the leg, a 40 evaluation contemplates extension limited to 30 degrees and a 50 percent rating contemplates extension limited to 45 degrees.  Under DC 5262, for impairment of the tibia and fibula, a 40 percent evaluation is contemplated for nonunion of those bones with loose motion requiring a brace.

The maximum disability rating available for postoperative residuals of a knee replacement is 60 percent, if accompanied by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A higher rating is precluded by 38 C.F.R. § 4.68.  In this regard, 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Amputation of the leg at the middle or lower third of the thigh calls for a 60 percent rating under DC 5162, and a higher rating is not assignable unless there is amputation of a lower extremity at the upper third of the thigh.  38 C.F.R. § 4.71a, DC 5161.  

B.  Background and Analysis

The Veteran had a left total knee arthroplasty in November 2009.  After the one year period following implantation of the prosthesis during which he was in receipt of a 100 percent disability rating, the Veteran was assigned a 30 percent disability rating effective January 1, 2011, the minimum rating assignable under DC 5055.  

At the November 2010 Board hearing, the Veteran testified that he suffers severe impairment of function due disabilities of his back and bilateral knees.  He described problems with standing, walking -particularly on uneven surfaces or when walking downhill-, and climbing.  The Veteran reported that he experienced constant pain in the knee, likening it to a "toothache" pain.  With regard to the left knee in particular, he stated that he does not have full range of motion, noting that he can only bend (flex) it so far, and needs assistance to flex further.  His doctor assigned exercises so that the knee would not become overly stiff and lock up.  The Veteran further described that sometimes when lying in bed since the surgery, he experiences a pain that feels like somebody's pushing "a blunt end to my back a little," like a thumb, resulting in him waking from sleep yelling.  He stated that this pain comes and goes.  He described difficulty getting in and out of cars, due to the required bending of his knees and back, and stated that he uses an assistive device (a "buggy thing") to get around malls.  The Veteran has not worn a brace on the left knee since the surgery, stating that his doctor never gave him one.  He further reported that the left knee swells up more than the right. 

On VA examination in April 2011, the Veteran reported that he experienced an aching in his left knee when he sat for long periods of time or walked far distances, and also experienced stiffness.  He denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, effusions, locking episodes, symptoms of inflammation, or flare-ups of the left knee.  Functionally, he stated that his standing was limited to 15 to 30 minutes, and walking was limited to one quarter of a mile.  On clinical evaluation, objectively, the examiner found the Veteran's gait to be normal and found no evidence of abnormal weight bearing.  The left knee showed evidence of bony joint enlargement, but no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  No weakness was observed regarding the left knee prosthesis.  Range of motion testing for the left knee revealed flexion to 110 degrees and full extension (to 0); there was objective evidence of pain with motion.  There was objective evidence of pain following repetitive motion and no additional limitation of motion after 3 repetitions of range of motion.  The examiner noted that there was no joint ankylosis.  The April 2011 examiner diagnosed total arthroplasty of the left knee, noting that the Veteran's bilateral knee disabilities caused decreased mobility, problems with lifting and carrying, and pain.  With respect to usual daily activities, knee problems were noted to cause mild effects on exercise and moderate effects on sports.

At a February 2016 VA examination, the Veteran again reported pain of both knees akin to a toothache.  He stated that he can go up and down stairs holding the banister, and finds it hard to walk but is able to walk to his mailbox 75 feet away.  The Veteran did not report experiencing flare-ups or using any assistive devices for his left knee.  On clinical evaluation, range of motion testing for the left knee demonstrated flexion limited to 90 degrees and full extension (to 0 degrees).  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional functional loss or additional limitation of motion.  The examiner indicated that no pain was noted during the examination and there was no objective evidence of crepitus, pain with weight bearing, or localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner indicated that the Veteran was being examined immediately after repetitive use over time, and noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability following repetitive use.  Muscle strength testing demonstrated normal strength for the left knee on forward flexion and extension, without muscle atrophy.  The report states that there was no ankylosis present.  The Veteran did not report a history of recurrent subluxation, lateral instability or recurrent effusion; joint stability testing of the left knee was not performed.  Regarding the Veteran's November 2009 left totally knee joint replacement surgery, the examiner wrote that the Veteran suffered residuals of reduced range of motion and a linear scar and crescent scar at the left knee that were neither painful nor unstable.  The boxes for residuals including intermediate degrees of residual weakness, pain or limitation of motion, and chronic residuals consisting of severe painful motion or weakness remained unchecked.  The examiner concluded that the functional impact of each knee disorder rendered the Veteran unable to engage in physical employment, but noted that there would be no impact on sedentary employment.       

When considering the evidence of record under the laws and regulations cited above, the Board concludes that a disability rating in excess of the currently-assigned 30 percent for left total knee replacement is not warranted.  Although the Veteran and his representative assert that the evidence demonstrates severe painful motion or weakness qualifying for a 60 percent evaluation, none of the medical evidence from January 1, 2011 to present reflects this.  Rather, the Veteran denied weakness at both the April 2011 and February 2016 VA examinations, and although he reported pain, he described it predominantly as like a "toothache," with occasional more intense pain that comes and goes when lying down.  Neither of these descriptions is found to describe severe painful motion or severe weakness. 

Accordingly, the Board must consider whether a rating in excess of 30 percent may be assigned by analogy to DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  There is no evidence of ankylosis or impairment of the tibia and fibula at any time after January 1, 2011.  Additionally, range of motion testing conducted in April 2011 and February 2016 both demonstrated full left knee extension (to 0 degrees).  The Veteran thus did not have the exact limitations of the knee contemplated under each of these diagnostic codes.  The Board has also considered whether the Veteran's symptoms are closely analogous to those covered under any of these three diagnostic codes at such a level as to warrant a disability rating in excess of 30 percent.  Under these diagnostic codes, the level of disability contemplated for a 40 percent rating are as follows: ankylosis of the knee in flexion between 10 and 20 degrees (DC 5256); extension limited to 30 degrees (DC 5261); and nonunion of tibia and fibula with loose motion, requiring a brace (DC 5262).  The Veteran's left total knee replacement symptoms are not found to rise to such a level; while the Veteran experiences pain and some limitation of motion, his reports and the examination findings demonstrate that he still retains significant function.

At worst, the Veteran described impairment limiting his walking distance to 75 feet, at the February 2016 examination.  He was still able to go up and down stairs, albeit by holding the bannister.  While he has described constant "toothache"-like pain in the knee, he has never indicated that such pain at any time has risen to a level such that he felt like he was unable to move it or had to hold it motionless for a time.  Rating by analogy to ankylosis of the knee is therefore not appropriate.  The Veteran testified at the Board hearing that he was never given a knee brace by his physicians, and while he indicated that he felt like he walked "sideways," had fallen on occasion, and has had to catch himself to prevent a fall, he did not report a history of instability or recurrent subluxation to either VA examiner, and no objective evidence of instability has been documented.  Even taking his statements at face value, the Board finds that the frequency and severity of the Veteran's left knee symptoms described are not comparable to nonunion of the tibia and fibula with loose motion requiring any sort of external support.  The Board therefore finds that a higher rating under DC 5262 is not warranted.  

Finally, the Board contemplated whether the Veteran's left total knee replacement symptomatology is analogous/comparable to an impairment resulting in knee extension limited to 30 degrees or more.  At both VA examinations, objective range of motion testing demonstrated full extension of the left knee.  While the April 2011 examiner noted that there was objective evidence of pain with active motion, there is no indication that such pain began at any particular degree of motion, or effectively resulted in functional impairment at a level akin to extension limited to 30 degrees.  In reaching this conclusion, the Board considered whether the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, but notes that both VA examiners noted that the Veteran did not report that he experienced flare-ups of left knee symptomatology, and objective testing did not result in any further limitation of motion after three repetitions of movement.  Further, the February 2016 examination report specifically indicates that testing was performed immediately after repetitive use over time, without pain, weakness, fatigability, or incoordination significantly limiting functional ability.  Consequently, a higher rating than the 30 percent currently assigned is not warranted on this basis.   

The Board has considered whether a higher rating may be granted on any other basis, but has found none.  Specifically, while the VA examiners documented that the Veteran had superficial linear and nonlinear scars at the site of his left total knee replacement surgery, such scars were neither unstable nor painful, and did not cover an area or areas of 144 square inches.  Therefore, separate ratings under 38 C.F.R. § 4.118, DCs 7802 and/or 7804 are not indicated.  

Consideration has also been given as to the appropriateness of assigning additional staged ratings; however, at no time during the appeal period (January 1, 2011 to present) has the left total knee replacement warranted more than the 30 percent evaluation currently assigned.  See Hart, 21 Vet. App. at 505.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

The Board is also cognizant of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a total disability rating based upon individual unemployability due to service-connected disability was granted in a June 2015 rating decision and made effective January 1, 2011, that benefit has already been granted in full during the relevant appeal period.





ORDER

A disability rating in excess of 30 percent for service-connected left total knee replacement, effective January 1, 2011, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


